Citation Nr: 1759750	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbago. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, father, and mother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1986 to August 1986, and served on active duty from July 1987 to August 1992, and from June 2006 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  

In June 2016, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for service-connected lumbago.  She maintains that pain and muscle spasms result in increased functional impairment, particularly with sitting, and indicated that she has radiating pain to the lower extremities.  

As noted above, in June 2016, the Board remanded the increased rating claim for additional development.  Additional treatment records and a VA examination were obtained.  Vocational Rehabilitation records could not be obtained as they do not exist.

However, as to the VA examination, which was conducted in July 2016, the examination report is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Thus, a new examination is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Prior to the examination, any outstanding records of pertinent medical treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since September 2016.  

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of her service-connected lumbago.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why that is so.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examination report should also describe all chronic neurologic manifestations of the service-connected lumbar spine disability, to include specifying any and all neurologic symptoms. 

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

